Citation Nr: 0700766	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-36 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for fungus of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was previously remanded by the 
Board in May 2006.

Additional evidence and argument were received from the 
veteran in November 2006, much of which is duplicative of 
evidence already of record.  Because the veteran has waived 
consideration of this evidence by the RO, a remand is not 
necessary.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

(Consideration of the veteran's claim for service connection 
for PTSD is deferred pending completion of the development 
sought in the remand that follows the decision below.)


FINDING OF FACT

The veteran's fungus of the feet is not related to his 
military service.


CONCLUSION OF LAW

The veteran does not have fungus of the feet that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); but see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2002 and May 2006.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claim, any timing errors have been cured in the 
process of the May 2006 remand.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for his specific 
claim, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claim.  The May 2006 
notification also informed him of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews, and the text of the relevant portions 
of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and afforded him a videoconference hearing before 
the undersigned Veterans Law Judge.  As regards the veteran's 
foot fungus claim, VA has no duty to inform or assist that 
was unmet.

The veteran has fungus of the feet that he claims originated 
in military service, and that he therefore should be service 
connected for that disability.  The veteran's service medical 
records (SMRs) show no complaints or treatment for any foot 
fungus.  The veteran's Report of Medical History submitted 
both at the time of his induction examination and at the time 
of his separation examination reported no history of foot 
trouble.  Neither examiner noted any abnormality regarding 
the veteran's feet.  

The veteran testified at his hearing that a private 
neurologist, who was examining him in 1998 for something 
unrelated, had told him that he thought that his foot fungus 
might be related to his military service.  The veteran also 
testified that he had experienced itching feet beginning with 
his service in Vietnam, and that he had been treated for it 
in Vietnam, including having had a toenail pulled out.   

The first evidence of record showing treatment of the 
veteran's feet is a VA consultation note dated in April 2004.  
The note indicates that the veteran's feet exhibited inter-
digital maceration with erythema and scale; the assessment 
was tinea pedis and cruris.  The note indicates that because 
topical treatments had failed, oral medication was being 
prescribed.  This note expressed no opinion regarding 
etiology of the fungus of the feet.  

Of record is a June 2006 clinic note provided by the 
veteran's private podiatrist, J.C., D.P.M.  The note states 
that the veteran gave a history of 40 years of fungal 
infection of his feet, and that he developed fungal toenails 
and athlete's foot while in Vietnam.  The doctor found very 
thickened yellow-greenish discoloration of the great 
toenails, bilaterally, which were said to be consistent with 
severe, chronic onychomycosis.  Laboratory results found no 
fungus seen in a smear, and mixed fungal flora, including 
aspergillus niger and other mixed molds that were 
unidentifiable.  No dermatophytes were isolated.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Here, there is medical evidence of a current foot fungus 
disability.  However, there is no medical evidence of in-
service incurrence or aggravation of fungus of the feet, and 
there is no medical evidence of a nexus between the current 
fungus of the feet and any related in-service disease or 
injury.  While Dr. C.'s note shows that the veteran gave a 
history of 40 years of fungal infection of his feet, and that 
he developed fungal toenails and athlete's foot while in 
Vietnam, this does not constitute a medical nexus opinion, as 
it is merely a restatement of a history provided to the 
examiner by the veteran; Dr. C. expressed no opinion that 
what he found on examination was etiologically related to the 
veteran's military service.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993) (doctor's opinions based on history furnished 
by appellant and unsupported by clinical evidence were merely 
conclusions unsupported by any objective medical evidence).  

The veteran contends that his current foot fungus is a result 
of his service in Vietnam.  While the veteran is qualified as 
a lay person to testify that he has had itching feet since he 
served in Vietnam, there is no evidence of record showing 
that he has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his current fungus of the feet.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2006).  The veteran's separation examination and absence of 
problems noted clinically for so many years after service are 
more persuasive than that veteran's unsubstantiated 
allegations.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current foot fungus disability has not been linked 
to disease or injury incurred in or aggravated during active 
military service.  


ORDER

Service connection for fungus of the feet is denied.


REMAND

The veteran contends that he has PTSD that is a result of 
traumatic events that happened to him while serving in 
Vietnam.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d), (f) (2006); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Here, the record shows that the veteran served as a cook 
while in Vietnam; there is no evidence of record that he was 
engaged in combat with the enemy, and he does not contend 
that he was.  As discussed in the preceding paragraph, any 
alleged stressors must therefore be independently 
corroborated.  The RO obtained the veteran's service records, 
which, in addition to not showing that the veteran 
participated in combat, did not corroborate any of the 
veteran's alleged stressors.  However, the Board is not 
persuaded that adequate efforts have been expended to assist 
the veteran in verifying his alleged stressors.  The Board 
will therefore remand in order to ensure that the veteran is 
afforded the due process to which he is entitled in this 
regard.  

The Board also notes that, while the record contains medical 
treatment notes indicating that the veteran has been assigned 
a working diagnosis of PTSD for treatment purposes, these 
diagnoses do not constitute a bona fide PTSD diagnosis for VA 
compensation purposes.  See 38 C.F.R. § 4.125(a).  On remand, 
the veteran will be afforded a VA PTSD examination.

Finally, the veteran contends that he has been determined by 
the Social Security Administration (SSA) to be disabled.  In 
support of that contention he has submitted the first page of 
a January 2004 SSA "Notice of Decision - Fully Favorable."   
That single page is not helpful, however, because it does not 
describe what decision was made; what benefits, if any, were 
awarded; and does not contain any documentation supporting 
the decision.  There appears to have been no effort on the 
part of the RO to obtain any SSA records, and the Board will 
therefore remand in order that those records be obtained and 
associated with the record.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain a copy of 
the veteran's SSA records, including 
especially any medical information 
related to his PTSD claim.

2.  The veteran should be asked to 
provide information to the level of 
detail required to enable 
corroboration of his alleged 
stressors, including the veteran's 
specific contentions regarding his 
participation in events and their 
alleged impact on him.  After the 
veteran has provided the necessary 
information, the RO should initiate 
the appropriate steps necessary to 
assist in corroborating the 
veteran's alleged stressors, 
including, if necessary, the 
acquisition of unit histories, 
morning reports, etc.  

3.  The RO should arrange for the 
veteran to undergo a VA PTSD 
examination by a qualified mental 
health professional.  Psychological 
testing should be conducted with a 
view toward determining whether the 
veteran in fact has PTSD.  The 
examiner is to provide a diagnosis 
in accordance with DSM-IV.  Each 
stressor to which any diagnosis of 
PTSD can be attributed should be 
specifically identified.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2006).  

4.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue 
remaining on appeal in light of all 
information or evidence received.  
If the benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


